U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended: June 30, 2013 Commission File Number: 000-52898 SUNSHINE BIOPHARMA INC. (Exact name of small business issuer as specified in its charter) Colorado 20-5566275 (State of other jurisdiction of incorporation) (IRS Employer ID No.) 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 (Address of principal executive offices) (514) 764-9698 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þNo The number of shares of the registrant’s only class of common stock issued and outstanding as of August 5, 2013, was 56,439,061 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Consolidated Balance Sheet as of June 30, 2013 (unaudited) 3 Unaudited Statement of Operations for the Six Month Period Ended June 30, 2013 4 Unaudited Consolidated Statement of Cash Flows for the for the Six Month Periods Ended June 30, 2013 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Sunshine Biopharma, Inc. Balance Sheet (A Development Stage Company) Unaudited Audited June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Current portion of note payable Accounts payable Interest payable TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred stock, $0.10 par value per share; Authorized 5,000,000 Shares; Issued and outstanding -0- shares. - - Common Stock, $0.001 per share; Authorized 200,000,000 Shares; Issued and outstanding 56,439,061 and 51,416,092 at June 30, 2013 and December 31, 2012 respectively Capital paid in excess of par value Accumulated other comprehesive (Loss) - - (Deficit) accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes To These Financial Statements. 3 Sunshine Biopharma, Inc. Unaudited Statement Of Operations (A Development Stage Company) Unaudited Unaudited Unaudited 6 Months 6 Months August 17, Ended Ended 2009 (inception) June 30, June 30, through June 30, Revenue: $
